DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-8, 10-13 and 21-22 were allowed in Office Action from 03/30/2022.
Applicant filed a response and added claims 23-24. The amendments have been entered. Support of the amendments is found in the specification as filed (paragraphs [0041], [0043], [0048]-[0050]) and does not change the scope of the invention. 
Claims 1-2, 4-8, 10-13 and 21-24 are allowed over the “closest” prior art of record and the reasons for allowance are presented below. 

Allowable Subject Matter
Claims 1-2, 4-8, 10-13 and 21-24 are allowed over the “closest” prior art of record Kozuki.
The following is an examiner’s statement of reasons for allowance: Applicant arguments from 01/04/2022 are persuasive. The prior art, taken alone or in combination, does not teach or suggests the feedthrough specific configuration and order of arrangement of the rivet, the outer gasket, the inner gasket, the terminal and the insulator, where the is insulator bonded to the insulator mating surface of the inner gasket by the adhesive layer. As such, it would not be obvious to modify or combine the prior art to arrive at the presently claimed invention.
In light of the above, claims 1-2, 4-8, and 10-13 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723